DETAILED ACTION
This action is in response to applicant’s amendment filed on 03 March 2022.  Claims 1-5, 8-12, and 15-20 are now pending in the present application and claims 6-7 and 13-14 are canceled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
12 May 2022
are in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bendlin et al. (hereinafter Bendlin) (WO 2018/031638 A1).
Regarding claims 1 and 8, Bendlin discloses a method for uplink control information (UCI) transmission, performed by a terminal, the method comprising: 
determining that there is overlap in time domain between at least two types of UCIs of at least two types to be transmitted, wherein each type in the at least two types is independently configured with uplink transmission related information { (see pp. 16-17, [0067]; Figs. 10-11), where the system provides resources that overlap }; and 
independently transmitting UCI of the each type in the at least two types according to the configured uplink transmission related information { (see pp. 16-17, [0067]; Figs. 10-11) },
wherein the at least two types comprise a first type and a second type, and independently transmitting the UCI of the each type in the at least two types comprises: transmitting UCI of the first type on a first transmission resource corresponding to a codebook window of the first type, and wherein a service priority of the first type is greater than a service priority of the second type { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11), where the system provides at least two different scheduling request (SR) each with a different priority (see pg. 14, [0060, lines 14-17) }.
Regarding claims 2 and 9, Bendlin discloses the method of claim 1, wherein the UCI comprises at least one of the following information: feedback information of downlink data; channel state information; or a scheduling request for uplink data { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }.
Regarding claims 3 and 10, Bendlin discloses the method of claim 1, wherein the uplink transmission related information comprises at least one of the following information: PUCCH resource; a feedback mode; or a feedback timing sequence parameter K1 { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }.
Regarding claims 4 and 11, Bendlin discloses the method of claim 1, further comprising: determining a type of the UCI according to a transmission parameter, the transmission parameter comprising at least one of the following parameters: a service type indication; is a Transmission Time Interval (TTI) length; feedback time; a resource indication type; a transmission set; a period; or configuration information { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }.
Regarding claims 5 and 12, Bendlin discloses the method of claim 1, further comprising: determining a transmission resource corresponding to a codebook window of the each type according to a last transmission opportunity of the type in the codebook window of the each type; or determining a transmission resource for the each type according to an uplink control resource configuration of the each type { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }.
Regarding claims 15 and 18, Bendlin discloses a method for uplink control information (UCI) transmission, performed by a network device, the method comprising: 
sending uplink transmission related information for at least two types of UCIs of at least two types to be transmitted, wherein each type in the at least two types is independently configured with uplink transmission related information { (see pp. 16-17, [0067]; Figs. 10-11), where the system provides resources that overlap }; 
determining that there is overlap in time domain between at least two types of UCIs of the at least two types to be transmitted { (see pp. 16-17, [0067]; Figs. 10-11), where the system provides resources that overlap }; and 
receiving UCI of the each type in the at least two types according to the configured uplink transmission related information { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }.
Regarding claims 16 and 19, Bendlin discloses the method of claim 15, wherein the UCI comprises at least one of the following information: feedback information of downlink data; channel state information; or a scheduling request for uplink data { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }.
Regarding claims 17 and 20, Bendlin discloses the method of claim 15, wherein the uplink transmission related information comprises at least one of the following information: PUCCH resource; a feedback mode; or a feedback timing sequence parameter K1 { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }.





Response to Arguments
 	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2021/0282169 A1) discloses method and apparatus for transmitting information, method and apparatus for receiving information.

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
15 June 2022